                                                                Case 2:19-cv-04677-MWF-JPR Document 53 Filed 08/08/19 Page 1 of 2 Page ID #:461



                                                                    1
                                                                    2
                                                                    3
                                                                    4
                                                                    5
                                                                    6
                                                                    7
                                                                    8
                                                                                             UNITED STATES DISTRICT COURT
                                                                    9
                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                    10
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11   EXCLUSIVE BEAUTY CLUB,             Case No. 19-cv-04677-MWF-JPR
                                                                         LLC, a Florida Limited Liability
                             Los Angeles, California 90067-4590




                                                                    12
                             1900 Avenue of the Stars, 21st Floor




                                                                         Company,                           [Assigned to Hon. Michael W. Fitzgerald]
       & MACHTINGER LLP




                                                                    13               Plaintiff,             ORDER RE SECOND STIPULATION
                                                                                                            TO EXTEND TIME TO RESPOND TO
                                                                    14         v.                           FIRST AMENDED INITIAL
                                                                                                            COMPLAINT BY AN ADDITIONAL
                                                                    15   RYMAX CORP, A New Jersey           SEVEN DAYS
                                                                         Corporation, dba RYMAX INC.,
                                                                    16   AMERICAN INCENTIVES, and
                                                                         RYMAX MARKETING SERVICES; Complaint filed: June 17, 2019
                                                                    17   BRAINSTORM LOGISTICS, LLC, a Current response date: August 9, 2019
                                                                         New Jersey Limited Liability     New response date: August 16, 2019
                                                                    18   Company, dba LUXURY
                                                                         CLOSEOUTS and RYMAX
                                                                    19   INCENTIVE MARKETING; EVE
                                                                         KOLAKOWSKI, an individual;
                                                                    20   JESSICA BROWN, aka JESSICA
                                                                         RENTAS, an individual; DANIEL A.
                                                                    21   TABS, an individual; COSTCO
                                                                         WHOLESALE CORPORATION, a
                                                                    22   Washington State Corporation;
                                                                         MOSHE GREENWALD, an
                                                                    23   individual; BMY TRADING INC, a
                                                                         New Jersey Corporation; BMY
                                                                    24   GLOBAL SOURCING, INC, a New
                                                                         Jersey Corporation dba BMY
                                                                    25   TRADING; BMY GROUP, a New
                                                                         Jersey partnership; and DOES 1
                                                                    26   through 10, inclusive,
                                                                    27               Defendants.
                                                                    28
                                                                Case 2:19-cv-04677-MWF-JPR Document 53 Filed 08/08/19 Page 2 of 2 Page ID #:462



                                                                    1     ORDER RE SECOND STIPULATION TO EXTEND TIME TO RESPOND
                                                                    2                    TO FIRST AMENDED INITIAL COMPLAINT
                                                                    3          The Court, having read and considered the Stipulation, filed on August 7, 2019
                                                                    4    and entered into between Plaintiff Exclusive Beauty Club (“Plaintiff”) and Defendant
                                                                    5    Costco Wholesale Corporation (“Defendant”), to extend Defendant’s deadline to file
                                                                    6    a responsive pleading to the First Amended Complaint, and good cause appearing,
                                                                    7    IT IS HEREBY ORDERED THAT:
                                                                    8          1.    Defendant will file a responsive pleading to the First Amended
                                                                    9    Complaint by August 16, 2019.
                                                                    10         2.      In the event Costco responsive pleading consists of a motion to
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11   dismiss, Costco shall set the motion for hearing on September 30, 2019.
                             Los Angeles, California 90067-4590




                                                                    12
                             1900 Avenue of the Stars, 21st Floor
       & MACHTINGER LLP




                                                                    13   IT IS SO ORDERED.
                                                                    14
                                                                    15    Dated: August 8, 2019
                                                                                                               MICHAEL W. FITZGERALD
                                                                    16                                         United States District Judge
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28
                                                                                                                  2
